Case 5:18-cr-00084-SMH-MLH Document 83 Filed 02/27/20 Page 1 of 3 PageID #: 245



                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                   SHREVEPORT DIVISION
  UNITED STATES OF AMERICA                           §   CASE NO. 5:18-CR-00084
       Plaintiff,                                    §
  vs.                                                §
                                                     §
  GREGORY ALAN SMITH (01)                            §
  KIRBYJON H. CALDWELL (02)                          §   JUDGE HICKS
       Defendants.                                   §   MAGISTRATE JUDGE HORNSBY


        DEFENDANT KIRBYJON CALDWELL’S LIST OF FORESEEABLE ISSUES

            Pursuant to the Scheduling Order [Dkt. 75], Defendant Kirbyjon Caldwell respectfully

 provides this list of foreseeable issues:

            1.    Length of the anticipated trial.

            2.    Voir dire.    Mr. Caldwell requests voir dire by counsel after the Court has

 completed its voir dire. Additionally, because Mr. Caldwell is a well-known pastor of one of the

 largest Protestant churches in the country, counsel requests permission to submit some voir dire

 questions on a short written questionnaire aimed at uncovering any prejudicial bias against Mr.

 Caldwell due to his position as a pastor that a potential juror may be reluctant to disclose

 publicly.


            3.    Length of opening statements.

            4.    Admissibility of opinions offered by the government’s expert.               The

 government has produced the 47-page expert report of John M. Griffin. Mr. Griffin’s lengthy

 report contains several improper opinions that he intends to offer at trial. Mr. Caldwell intends

 to move to exclude some of the opinions offered by Mr. Griffin in his report pursuant to Federal

 Rules of Evidence 702–04, and 403.

            5.    Production of Jencks material.


 949107.1
Case 5:18-cr-00084-SMH-MLH Document 83 Filed 02/27/20 Page 2 of 3 PageID #: 246



            6.    Jury instruction issues. At trial, Mr. Caldwell intends to assert a good-faith

 defense and an advice-of-counsel defense.       Accordingly, Mr. Caldwell has requested jury

 instructions on these two defenses.

            7.    Deadlines. The parties should discuss deadlines for filing any motions in limine

 or other pre-trial motions.

            Mr. Caldwell respectfully submits this list of foreseeable issues for the Court’s

 consideration.

                                                  Respectfully submitted,

                                                  SQUIRE PATTON BOGGS (US) LLP

                                                  /s/ Dan L. Cogdell
                                                  Dan L. Cogdell, pro hac vice
                                                  6200 Chase Tower
                                                  600 Travis Street
                                                  Houston, Texas 77002
                                                  (713) 546-3335 (telephone)
                                                  (713) 546-5830 (facsimile)
                                                  dan.cogdell@squirepb.com


                                                  SMYSER KAPLAN & VESELKA L.L.P.

                                                  /s/ Karima G. Maloney
                                                  Karima G. Maloney, pro hac vice
                                                  Sydney A. Scott, pro hac vice
                                                  717 Texas Avenue, Suite 2800
                                                  Houston, Texas 77002
                                                  (713) 221-2300 (telephone)
                                                  (713) 221-2320 (facsimile)
                                                  kmaloney@skv.com
                                                  sscott@skv.com




                                                  2
 949107.1
Case 5:18-cr-00084-SMH-MLH Document 83 Filed 02/27/20 Page 3 of 3 PageID #: 247



                                                  STROUD, CARMOUCHE & BUCKLE,
                                                  PLLC

                                                  /s/ A.M. Stroud, III
                                                  A.M. Stroud, III Bar. Mo. 12548
                                                  7330 Fern Avenue, Suite 903
                                                  Shreveport, Louisiana 71105
                                                  (318) 629-0014 (telephone)
                                                  (318) 404-1571 (facsimile)
                                                  Marty@scb-law.com

                                                  ATTORNEYS FOR DEFENDANT
                                                  KIRBYJON CALDWELL




                                 CERTIFICATE OF SERVICE

          I hereby certify that on February 27, 2020, I electronically filed the foregoing pleading
 with the Clerk of Court by using the CM/ECF system which will send notice of electronic filing
 to all counsel of record.

                                                  /s/ Karima G. Maloney
                                                  Karima G. Maloney




                                                 3
 949107.1
